Exhibit 10.2

AMENDMENT NUMBER TWO TO SHARE RESTRICTION AGREEMENT

WHEREAS, the various persons identified on the signature page hereto
(collectively, the “Stockholders”) and Taylor Capital Group, Inc., a Delaware
corporation (the “Company”), represent all existing parties to that certain
Share Restriction Agreement, dated November 30, 1998, as subsequently amended by
that certain Amendment Number One of Share Restriction Agreement, dated
December 1, 1999 (the “Agreement”); and

WHEREAS, pursuant to the terms of that certain Relinquishment of Rights
Agreement, dated April 3, 2012, between the Stockholders and the Company, the
parties desire to amend the Agreement to remove the Company as a party to, and
any and all rights granted to the Company pursuant to Paragraph 4 of, the
Agreement;

NOW, THEREFORE, the parties hereto do hereby amend the Agreement as follows:

FIRST: Subparagraph (a) of Paragraph 4 of the Agreement shall be amended by
replacing the same with the following:

“(a) If any Stockholder shall receive a Bona Fide Offer to purchase any of his,
her or its Shares, which Bona Fide Offer is acceptable to such Stockholder
(herein “the Seller”), then in such event the Seller shall promptly give written
notice to the other Stockholders of the Seller’s intention to sell the subject
Shares, which notice shall include a photocopy of such Bona Fide Offer, a copy
of the check representing the earnest money deposit of the purchase price, and
an offer by the Seller to sell the subject Shares to the other Stockholders in
accordance with the terms hereof.”

SECOND: Subparagraph (b)(3) of Paragraph 4 of the Agreement shall be amended by
replacing the same with the following:

“(3) [Reserved]”

THIRD: Subparagraph (b)(4) of Paragraph 4 of the Agreement shall be amended by
replacing the same with the following:

“(4) Notwithstanding the foregoing, the exercise of any option provided for in
subparagraph 4(b)(1) or 4(b)(2) above shall be void and of no force or effect
unless such options, in the aggregate, shall have been exercised with respect to
all of the Shares proposed to be sold by Seller.”

FOURTH: Upon the effectiveness of this Amendment, the Company shall no longer be
a party to the Agreement.

FIFTH: In all other respects the parties do hereby affirm and ratify the
Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 3rd day
of April, 2012.

 

COMPANY: TAYLOR CAPITAL GROUP, INC. By:   /s/ Mark A. Hoppe  

 

Name:   Mark A. Hoppe Title:   President and Chief Executive Officer
STOCKHOLDERS: VOTING TRUST AGREEMENT DATED AS OF NOVEMBER 30, 1998, AS AMENDED
By:   /s/ Jeffrey W. Taylor  

 

Name:   Jeffrey W. Taylor Title:   Trustee By:   /s/ Bruce W. Taylor  

 

Name:   Bruce W. Taylor Title:   Trustee By:   /s/ Cindy Taylor Robinson  

 

Name:   Cindy Taylor Robinson Title:   Trustee CINDY L. TAYLOR GIFT TRUST U/A/D
6/10/82 By:   /s/ Cindy Taylor Robinson  

 

Name:   Cindy Taylor Robinson Title:   Co-Trustee By:   /s/ Susan Taylor  

 

Name:   Susan Taylor Title:   Co-Trustee

[Signature Page 1 to Amendment Number Two to Share Restriction Agreement]



--------------------------------------------------------------------------------

BRUCE W. TAYLOR GIFT TRUST U/A/D 6/10/82 By:   /s/ Bruce W. Taylor  

 

Name:   Bruce W. Taylor Title:   Co-Trustee By:   /s/ Cindy Taylor Robinson  

 

Name:   Cindy Taylor Robinson Title:   Co-Trustee JEFFREY W. TAYLOR GIFT TRUST
U/A/D 6/10/82 By:   /s/ Jeffrey W. Taylor  

 

Name:   Jeffrey W. Taylor Title:   Co-Trustee By:   /s/ Brian Taylor  

 

Name:   Brian Taylor Title:   Co-Trustee

[Signature Page 2 to Amendment Number Two to Share Restriction Agreement]